USCA4 Appeal: 19-2316    Doc: 1          Filed: 11/20/2019   Pg: 1 of 1


                                                                FILED: November 20, 2019

                            UNITED STATES COURT OF APPEALS
                                FOR THE FOURTH CIRCUIT

                                         ___________________

                                           No. 19-2316
                                    (3:17-cv-00652-KDB-DSC)
                                      ___________________

        SNYDER'S-LANCE, INC.; PRINCETON VANGUARD, LLC

                     Plaintiffs - Appellants

        v.

        FRITO-LAY NORTH AMERICA, INC.

                     Defendant - Appellee


        This case has been opened on appeal.

        Originating Court                         United States District Court for the
                                                  Western District of North Carolina at
                                                  Charlotte
        Originating Case Number                   3:17-cv-00652-KDB-DSC
        Date notice of appeal filed in            11/20/2019
        originating court:
        Appellants                                Snyder's-Lance, Inc.; Princeton
                                                  Vanguard, LLC
        Appellate Case Number                     19-2316
        Case Manager                              Anisha Walker
                                                  804-916-2704




             Case 3:17-cv-00652-KDB-DSC Document 88 Filed 11/20/19 Page 1 of 1
